DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810172079.4, filed on 03/01/2018.
Information Disclosure Statement
The information disclosure statement filed 08/21/2019 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/768,130 (reference application) in view of Kwon et al. (US Pub 2017/0053598 A1) and Lim et al. (US Pub 2017/0132966 A1). 

Present application
Reference application 16/768,130
Claim 1:
A data transmission method, applied to a controller, wherein the controller is connected to a plurality of driver chips connected in parallel via a first signal line, the plurality of driver chips is sequenced according to a response feedback sequence, and the method comprises:

sending, via the first signal line, the data request instruction to the plurality of driver chips; and 

receiving, via the first signal line, data response instructions sequentially sent by the plurality of driver chips according to the response feedback sequence, wherein each of the data response instructions comprises an identity of a corresponding driver chip and data of the corresponding driver chip.









Claim 53: 
The method according to claim 1, wherein each of instructions transmitted on the first signal line comprises a preamble, a start identification, data bits and a stop identification which are arranged in sequence; wherein the preamble is used to instruct a recipient device to perform clock calibration and phase calibration, the start identification is used to indicate a start of data transmission, the data bits are used to carry target data, and the stop identification is used to indicate a stop of data transmission.
Claim 1 (Submission filed on 09/01/2021):
A parameter configuration method, applicable to a controller that is respectively connected to a plurality of drivers, the method comprising: 








sending a component information request instruction to a first driver, wherein the first driver is one of the plurality of drivers;
 receiving a component information response instruction sent by the first driver, wherein the component information response instruction comprises component information that comprises at least one of information of the first driver and information of components connected to the first driver; 
determining configuration parameters corresponding to the component information; and performing parameter configuration for the plurality of drivers by using the determined configuration parameters, wherein the controller is respectively connected to the plurality of drivers that are connected in parallel by a first signal line, the first signal line being a signal line for bidirectional signal transmission; sending the 


Regarding claim 1; Claim 1 of the reference application does not recite “the data request instruction comprises an identity of a start driver chip”, “the plurality of driver chips is sequenced according to a response feedback sequence” and “each of the data response instructions comprises an identity of a corresponding driver chip and data of the corresponding driver chip”.
 (the plurality of source drivers are assigned with specific bits (e.g., 4 bits) according to sequence information for determining an operation sequence to transmit pixel information, see [0023-0025]),
	At the time of invention was effectively filed, it would have been obvious to modify claim 1 of the reference application to include the teaching of Kwon of sending a control data packet including a unique information for identifying a plurality of source drivers. The motivation would have been in order to easily control operation of source drivers (Kwon, [0025]).
Lim teaches “each of the data response instructions comprises an identity of a corresponding driver chip and data of the corresponding driver chip” (Para.[0171], Fig.14B, the packet data including the parameter value OPTM and an ID for identifying a source driver).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the reference application and Kwon to include the method of Lim of transmitting packet data including an ID of a source driver from the source driver to the timing controller into the data transmission method of the reference application. The motivation would have been in order to correctly identify pixel information associating with a particular source driver.
This is a provisional nonstatutory double patenting rejection.
Claim 53 is recited similar the limitations as recited in claim 1 in the table above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5,6,8,11,52,58 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Pub 2017/0053598 A1) in view of Lee et al. (US Pub 2017/0069257 A1) and Lim et al. (US Pub 2017/0132966 A1).
Regarding claim 1; Kwon teaches a data transmission method (a method of assigning unique information to a plurality of source drivers and easily controlling an operation sequence and operation time, [0010]), applied to a controller (a timing controller 10, Fig.1), wherein the controller is connected to a plurality of driver chips connected in parallel via a first signal line (Fig.1 reproduced below, the timing controller 10 is connected to a plurality of source drivers SD1 to SDN in parallel via a plurality of first signal lines), the plurality of driver chips is sequenced according to a response feedback sequence (the plurality of source drivers are assigned with specific bits (e.g., 4 bits) according to sequence , and the method comprises: 
[AltContent: textbox (First signal lines)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2574
    1689
    media_image1.png
    Greyscale

generating a data request instruction ([0021], the timing controller generates input signals CED1 to CEDN including a control data packet CP), wherein the data request instruction comprises an identity of a start driver chip ([0021], the control data packet includes unique information for identifying the plurality of source drivers SD1 to SDN. The first source driver SD1 may be a start source driver), and the start driver chip is a driver chip of the plurality of driver chips (Fig.1, the first source driver SD1 is one of the plurality of source drivers SD1 to SDN); 
sending, via the first signal line, the data request instruction to the plurality of driver chips ([0021], the timing controller 10 transmits, via the plurality of first signal lines, input signals CED1 to CEDN to the plurality of source drivers SD1 to SDN, respectively); and 
receiving, via the bus line, data response instructions sequentially sent by the plurality of driver chips according to the response feedback sequence ([0034,0035], the source drivers SD1 to SDN sequentially transmit pixel information according to the sequence information), wherein each of the data response instructions comprises data of the corresponding driver chip (the source drivers transmit the pixel information to the timing controller).
Kwon does not teach receiving, via the first signal line, data response instructions; and each of the data response instructions comprises an identity of a corresponding driver chip.
Lee teaches receiving, via the first signal line, data response instructions (Fig.3, [0012,0049-0051], Lee discloses a display device 10 includes a common bus line CBL for bi-directionally transmitting signals between a plurality of source drive ICs and a timing controller, for example, using an I2C interface. More specifically, the timing controller transmits a command for requesting an input of a calibration value to the source drive ICs through the common bus line CBL. Then, the source drive ICs transmit the calibration value to the timing controller through the common bus line CBL).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kwon of transmitting signals between the timing controller and the source drivers through two different transmission lines to include the method of Lee of bi-directionally transmitting signals between the timing controller and the source drive ICs through a common bus line. The motivation would have been in order to improve the simplicity and flexibility of the communication between the timing controller and the source drivers.
Lim teaches that each of the data response instructions comprises an identity of a corresponding driver chip (Fig.2, Lim discloses a method of transmitting packet data including a parameter value OPTM from a plurality of source drivers SD1 to SDn to a timing controller 210. Para.[0171], Fig.14B, the packet data including the parameter value OPTM and an ID for identifying a source driver).

Regarding claim 52; Kwon, Lee, and Lim teach the method according to claim 1 as discussed above. Kwon further teaches that the data request instruction comprises an identity of a start driver chip, the start driver chip is a driver chip of the plurality of driver chips, and receiving, via the bus line, data response instructions sequentially sent by the plurality of driver chips according to the response feedback sequence comprises: receiving, via the bus line, data response instructions sequentially sent by the plurality of driver chips from the start driver chip according to the response feedback sequence (see the analysis of claim 1, [0051], the source drivers SD1 to SDN are sequentially selected).
	Kwon does not teach receiving, via the first signal line, data response instructions. However, Lee teaches receiving, via the first signal line, data response instructions (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
Regarding claim 5; Kwon, Lee, and Lim teach the method according to claim 52 as discussed above. Kwon further teaches that the start driver chip is different from a last driver chip of the plurality of driver chips (e.g., [0023,0024], the sequence may start with a first source driver SD1 assigned with “LLLL” bits which is different from a last source driver SD16 assigned with “HHHH” bits), and receiving, via the bus line, the data response instructions sequentially sent by the plurality of driver chips from the start driver chip according to the response feedback sequence comprises: receiving, via the bus line, the data response instructions sequentially sent by the plurality of driver chips from the start driver chip to the last driver chip according to the response feedback sequence (see the analysis of claim 1, [0051], the source drivers SD1 to SD16 are sequentially selected).
via the first signal line, data response instructions. However, Lee teaches receiving, via the first signal line, data response instructions (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
Regarding claim 6; Kwon, Lee, and Lim teach the method according to claim 52 as discussed above. Kwon further teaches that the data request instruction further comprises identity of a termination driver chip (e.g., [0024], a sixteenth source driver SD16 is assigned with “HHHH” bits), wherein the termination driver chip is driver chip behind the start driver chip in the plurality of driver chips (the source driver SD16 is behind the first source driver SD1), and receiving, via the bus line, the data response instructions sequentially sent by the plurality of driver chips from the start driver chip according to the response feedback sequence comprises: receiving, via the bus line, the data response instructions sequentially sent by the plurality of driver chips from the start driver chip to the termination driver chip according to the response feedback sequence (see the analysis of claim 1, [0051], the source drivers SD1 to SD16 are sequentially selected).
	Kwon does not teach receiving, via the first signal line, data response instructions. However, Lee teaches receiving, via the first signal line, data response instructions (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
Regarding claim 8; Kwon, Lee, and Lim teach the method according to claim 1 as discussed above. Kwon further teaches that the identities of the plurality of driver chips are characters having sequential features, and the response feedback sequence is a sequence obtained by sequencing according to the sequential features of the identities ([0023-0024], the source drivers are assigned with specific bits as a sequence information for determining an operation sequence to transmit the pixel information, such as “LLLL” (SD1) to “HHHH” (SD16)).
Regarding claim 11; Kwon, Lee, and Lim teach the method according to claim 1 as discussed above. Kwon does not teach that in a process of signal transmission via the first signal line, performing clock calibration operation when detecting that a signal on the first signal line is pulled low.
	Lim teaches that in a process of signal transmission via the first signal line, performing clock calibration operation when detecting that a signal on the first signal line is pulled low (Fig.12, when a signal on a share back channel SBC is pulled low during a third period T3, a source driver (e.g., SD1 and SD2) perform a CDR training (i.e., clock and data recovery training)).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kwon of transmitting signals between the source drivers and the timing controller to include the method of Lim of performing a CDR (clock and data recovery) training when a signal on a share back channel is pulled low. The motivation would have been in order to recover a system clock (Lim, [0144,0160]).
Regarding claim 58; Kwon, Lee, and Lim teach the method according to claim 1 as discussed above. Kwon further teaches a data transmission device, applied to a controller, wherein the controller is connected to a plurality of driver chips connected in parallel via a first signal line, the plurality of driver chips is sequenced according to a response feedback sequence (see the analysis of claim 1 above).
	Kwon does not explicitly teach the data transmission device comprises: one or more processors; and a memory; wherein the memory stores one or more programs, and the one or more programs are used to be executed by the one or more processors to implement the data transmission method according to claim 1.
	Lim teaches that the data transmission device comprises: one or more processors; and a memory; wherein the memory stores one or more programs, and the one or more programs are used to be executed by the one or more processors to implement the data transmission method ([0234], 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include the processor and the memory as taught by Lim in the display driving circuit of Kwon. The motivation would have been in order to perform function of transmitting signals between the timing controller and the source drivers.
Allowable Subject Matter
Claims 53,54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcoming Double patenting rejection.
Claims 12,16,17,19,22,23,47,55,56,57,59 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art, alone or in combination, fails to teach a method of transmitting data response instructions from a start driver chip to the  controller and remaining driver chips wherein the first data response instruction comprises an identity of the first driver chip and data of the first driver chip; wherein, the first data response instruction is used to trigger driver chips behind the first driver chip in the plurality of driver chips to sequentially send data response instructions according to the response feedback sequence, wherein each of the data response instructions comprises an identity of a corresponding driver chip and data of the corresponding driver chip as recited in claims 12 and the start source driver chip is used to send a first data response instruction to the timing controller and remaining source driver chips via the first signal line when the data request instruction is received, wherein the first data response instruction comprises the identity of the start source driver chip and data of the start source driver chip; and each of source driver chips behind the start source driver chip is used to receive a second data response instruction sent by another source driver chip via the first signal line and an 23. 
Oh et al. (US Pub 2016/0125840 A1) discloses a data transmission method between a timing controller and a plurality of source drivers. A lock signal is transmitted from a previous source driver to a next source driver. However, Oh does not teach that a data response instruction is transmitted to a timing controller and remaining source driver chips as recited in claims 12 and 23.
Prior art, alone or in combination, fails to teach that each of instructions comprises a preamble, a start identification, data bits and a stop instruction arranged in sequence in which the preamble is used to instruct a recipient device to perform clock calibration and phase calibration as recited in claim 53. Do et al. (US Pub 2017/0132966) teaches that a timing controller transmits a preamble signal to a source driver IC so that an output phase and frequency of a clock recovery circuit can be fixed (para.[0084]). However, Do does not teach that each of instructions transmitted on the first signal lines comprises a preamble signal.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691